Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20180103252 A1-Hsieh, in view of US 20190124339 A1-Young does not disclose, with respect to claim 1, reconstructing the block based on the determined directional mode and the non-separable transform, wherein the reconstructing further includes applying the non-separable secondary transform only to a first N transform coefficients that are consecutively arranged alone a scanning order used for entropy coding the first transform coefficients of the block, wherein N is an arbitrary positive integer, and not applying the non-separable secondary transform to remaining transform coefficients of the block as claimed.  Rather, Hsieh discloses a method for video decoding in a decoder (Fig. 10, Fig. 1), comprising: decoding coding information of a block to be reconstructed from a coded video bitstream ([0060], wherein decode syntax elements), the coding information indicating intra prediction information for the block ([0060], wherein decoder may use a signaled prediction mode, intra prediction; [0193], syntax elements such as intra mode indicators; [0199], wherein information indicating the selected intra prediction mode); and for the block coded with a directional mode ([0060], wherein decoder may use a signaled prediction mode, intra prediction; [0167], wherein directional intra prediction modes are intra prediction modes), determining the directional mode based on a nominal mode and an angular offset ([0167], wherein directional modes. Fig 5b shows multiple nominal modes with angular offsets. Nominal modes are nothing more than angles of a 
And reconstructing the block based on the directional mode and the non-separable transform ([0216], reconstructing the block). Young explicitly discloses determining the directional mode based on a nominal mode and an angular offset (According to instant applicant’s specification, publication [0148], wherein directional mode can be determined based on the prediction angle. [0106] discloses that the prediction angle is based on nominal angle (nominal mode) and angular offset. Thus the directional mode is based on nominal mode and angular offset. In addition, [0148] discloses that the prediction angle is equal to the sum of the nominal angle and the angular offset. Therefore, to be consistent with applicant’s specification, Young discloses determining the directional mode based on a nominal mode and angular offset in [100], wherein the formula discloses a prediction angle equal to the sum of the  nominal angle (nominal mode) and the delta angle); the coding information indicating the nominal mode and the angular offset ([0104], wherein indicator of the base directional mode (nominal mode); code a value (indicator) for the delta angle ( angular offset).
. The same reasoning applies to claim 12 mutatis mutandis.  Accordingly, claims 1-3, 5, 7-14, 17-22  are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK

Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487